Top of Form

    PNG
    media_image1.png
    24
    96
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    24
    96
    media_image2.png
    Greyscale

    PNG
    media_image1.png
    24
    96
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    24
    96
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    24
    96
    media_image1.png
    Greyscale

    PNG
    media_image3.png
    24
    96
    media_image3.png
    Greyscale

Bottom of Form
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement (IDS)
3.	The information disclosure statements (IDSs) were filed on 10/01/19, 6/04/20, and 9/16/20.  The submission are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4.	Claim 1-18 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for using a risk value, does not reasonably provide enablement for a dangerous spot calculation program.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. Independent claims 1, 7, and 13 require to use “a risk value: a possibility of collision between a first vessel and a second vessel” approaching at a specific location, and moving at a specific time for each of sea areas; the use of the obtained “risk value” for calculations in these claims are essential to perform these claims; however, one of ordinary skill in the art does not know how and where to get the claimed “risk value” for a specific sea area in order to practice the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 7, and 13 require to use “a risk value”: this is indefinite; it is also unclear how to obtain and how to use “a risk value” for claimed calculations because one of ordinary skill in the art does not know how and where to get these claimed “risk value” for a specific sea area.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3-5, 7, 9-11, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub. 20110210865 A1)(as Lee ‘865), in view of  Lee (US Pub. 20120271538  A1) (as Lee ‘538).
A. Per independent claims 1, 7, and 13: Lee ‘865 teaches a method, an apparatus coupled to a memory, a processor, and associated program product performed by a computer for a dangerous spot calculation (i.e., using “The collision risk analysis unit 130” see Lee ‘865, para.[0068]);  comprising features:
executing extraction processing that includes extracting Time to Closest Point of Approach included in a predetermined time from "risk value information" that stores a "Closest Point of Approach", the "Time to Closest Point of Approach" and a "risk value" in association with each other for "a first vessel and a second vessel"; the risk value being a value indicating a possibility of collision between the first vessel and the second vessel at the Closest Point of Approach and the Time to Closest Point of Approach (i.e., “information for warning the risk of the collision between the vehicles is output”, see Lee ‘865, para. [0020],[0025]).
Lee ‘865 only shows a RISK OF COLLISION between two vessels (see Lee ‘865 FIG. 6 S234).
Lee’865 does not expressly disclose about “a risk value” as claimed.
However, in a similar subject matter, Lee ’538 disclose that claimed term (see Lee ’538, para. [0053]).
Lee’865 suggests about executing acquisition processing that includes acquiring the Closest Point of Approach and the risk value corresponding to the extracted Time to Closest Point of Approach (i.e., “for a predetermined period of time are analyzed” see Lee ’865, para. [0020], [0062], [0096]) from the risk value information;
executing determination processing that includes determining to which sea area the acquired Closest Point of Approach belongs to (i.e., using a GPS, and a ship’s speed, see Lee ‘865, para. [0012], [0051]); and
executing calculation processing that includes calculating a sum of risk values corresponding to the Closest Point of Approach for each of sea areas to which the determined Closest Point of Approach belongs (i.e., “predict the probability of the collisions between ships by checking the locations of ships, the mutual distances between the ships, etc.” see Lee ‘865, para. [0014]).
Lee ‘865 does not disclose about claimed “calculating a sum of risk values”.
However, a representation of risk for a specific point, at a specific time of an essential calculation is used in Lee ‘538 (see Lee’538 FIG. 1 BLOCK 130 - this representation shows that a majority of risk values are taken into account for calculations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Lee ‘865 with  Lee ‘538   to disclose about claimed “calculating a sum of risk values because using a sum of risk value is understood to represent all risks in a calculation. 
B. Per dependent claims 3, and 9: The rationales and references for rejection of claim 7 are incorporated.
Lee ‘865 also stores past information relating to traveling of vessels (this claimed feature is merely an common updating process of routing conditions, see Lee ‘865 FIG. 5, para. [0088]);
C. Per dependent claims 4, 10, and 16: The rationales and references for rejection of claim 7 are incorporated.
Lee ‘865 also suggests a claimed idea of risk value information stores the "Closest Point of Approach," the "Time to Closest Point of Approach,"' and the "risk value" in association with each other for "the first vessel and the second vessel" at a current point (i.e., “enabling all ships navigating on the sea to ascertain mutual navigational states” see Lee ‘865 para. [0012]).
D. Per dependent claims 5, 11, and 17: The rationales and references for rejection of claim 7 are incorporated.
Lee ‘538 also suggests about claimed ideas of predicting "the Closest Point of Approach," "the Time to Closest Point of Approach"/speed, and "the risk value" for the "first vessel and the second vessel" in the future that is after a current point (i.e., using “CURRENT SITUATION ESTIMATING UNIT” see Lee ‘538, Fig. 3); and
Lee ‘538 also suggests about storing related information using an analyzing unit of  Fig. 3 block (330) "the Closest Point of Approach," "the Time to Closest Point of Approach," and "the risk value" which are predicted in association with each other for "the first vessel and the second vessel” in the risk value information (see Lee ‘538, FIG.3).
7.	Claims 6, 12, and 18 are rejected under 35 U.S.C.103(a) as being unpatentable over Lee ‘865, in view of  Lee ‘538, and in view of Perl et al. (US Pub. 20170372431A1)
The rationales and references for a rejection of claim 7 are incorporated.
Lee ‘865, or  Lee ‘538, do not disclose these claimed features.
However,  Perl et al., suggest about performing statistical analysts on time series transition of the sum of the risk values (see Perl et al., Fig. 10) for each of areas to which the determined Closest Point of Approach belongs (i.e., performing to obtain statistical analysis based on times of a certain route - Perl et al., perform the claimed calculations to obtained results from recorded data – see Perl et al., Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Lee ‘865, and  Lee ‘538, with Perl et al. to obtain statistic analysis to obtain results from stored data since common presentations are obtained and are performed by both Lee and Perl et al to users.
Claimed Objections
8.	Claims 2, 8, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	Claims 1-18 are rejected; claims 2, 8, and 14 are also objected.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Please provide support, with page and line numbers, for any amended or new claim in an effort to help advance prosecution; otherwise any new claim language that is introduced in an amended or new claim may be considered as new matter, especially if the Application is a Jumbo Application.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662